Case 8:17-cv-01885-CJC-JPR Document 134 Filed 05/03/21 Page 1 of 3 Page ID #:5535



   1    Alan G. Dowling (CSB No. 070686)
   2    Email: agdowling@aol.com
        ALAN G. DOWLING,
   3    A PROFESSIONAL CORPORATION
   4    1043 Pacific St., No. 1
        Santa Monica, CA 90405
   5    Telephone: (818) 679-6395
   6    Facsimile: (424) 238-5366
        Attorneys for Defendants
   7
                          UNITED STATES DISTRICT COURT
   8
   9                     CENTRAL DISTRICT OF CALIFORNIA
  10
        KEVIN MICHAEL BROPHY, JR., an            Case No. 8:17-cv-01885-CJC(JPRx)
  11    individual,
  12                                             JOINT RESPONSE OF ALL
                                                 PARTIES TO COURT’S ORDER
  13    Plaintiffs,                              OF APRIL 27, 2021 [DOCKET NO.
  14    v.                                       133]

  15    BELCALIS ALMANZAR aka CARDI B,
  16    an individual; KSR GROUP, LLC, a New     [No hearing date]
        York limited liability company;
  17    WASHPOPPIN, INC., a New York             Complaint Filed:        10/26/17
  18    corporation; and                         [Pretrial Conference and Trial
        DOES 1-20, inclusive,                    Dates Not Presently Set]
  19
  20    Defendants

  21
  22
  23
  24
  25
  26
  27
  28
                                                      JOINT RESPONSE OF ALL PARTIES TO COURT’S
                                                             ORDER OF APRIL 27, 2021 [DKT NO. 133]
Case 8:17-cv-01885-CJC-JPR Document 134 Filed 05/03/21 Page 2 of 3 Page ID #:5536



   1         The parties, Plaintiff Kevin Michael Brophy, Jr, through his counsel of record
   2   Lawrence J. Conlan of Cappello & Noel LLP, and Defendants Belcalis Almanzar aka
   3   Cardi B, KSR Group, LLC, and Washpoppin, Inc., through their counsel Alan G.
   4   Dowling of Alan G. Dowling, A Professional Corporation, respectfully respond to
   5   the Court’s Order dated April 27, 2021 (Docket No. 133) as follows:
   6         1. The parties’ counsel have contacted the Courtroom Deputy of Magistrate
   7             Judge Jean P. Rosenbluth, via telephone and email, for purposes of
   8             scheduling the settlement conference provided for in the aforesaid Order,
   9             and are in the process of selecting a date for a settlement conference on
  10             which the parties, counsel, and the Magistrate Judge are available.
  11         2. As directed by the Court, the parties’ counsel have met and conferred
  12             regarding whether the parties consent to having the trial in this matter
  13             rescheduled before a Magistrate Judge, and have not reached a mutual
  14             agreement to consent to such a referral.
  15
  16   Dated: May 3, 2021                      CAPPELLO & NOËL LLP
  17                                           By: /s/ Lawrence J. Conlan
                                                     Lawrence J. Conlan
  18                                           Attorneys for Plaintiff
  19
       Dated: May 3, 2021                      ALAN G. DOWLING,
  20                                           A PROFESSIONAL CORPORATION
  21                                           By: /s/ Alan G. Dowling*
                                                     Alan G. Dowling
  22                                           Attorneys for Defendants
  23
  24   *Pursuant to Local Rule 5-4.3.4(a)(2), I attest that all signatories listed herein
       above, and on whose behalf this filing is submitted, have authorized this filing.
  25
  26
  27
  28
                                                            JOINT RESPONSE OF ALL PARTIES TO COURT’S
                                                  1                ORDER OF APRIL 27, 2021 [DKT NO. 133]
Case 8:17-cv-01885-CJC-JPR Document 134 Filed 05/03/21 Page 3 of 3 Page ID #:5537



   1                             CERTIFICATE OF SERVICE
   2         I, Alan G. Dowling, hereby certify that on May 3, 2021, I electronically filed
   3   the following document with the Clerk of the United States District Court for the
   4   Central District of California using the CM/ECF system, which shall send
   5   electronic notification to all counsel of record:
   6
   7   JOINT RESPONSE OF ALL PARTIES TO COURT’S ORDER OF APRIL
       27, 2021 [DOCKET NO. 133]
   8
   9
                                               /s/ Alan G. Dowling
  10                                               Alan G. Dowling
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                   2                 JOINT RESPONSE OF ALL PARTIES TO
                                                           COURT’S ORDER OF APRIL 27, 2021 (DKT NO. 133]
